                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

The Satanic Temple, Inc.                     Case No.    -CV-        (WMW/LIB)

                              Plaintiff,
                                             DEFENDANT’S MEMORANDUM
v.                                             OF LAW IN SUPPORT OF
                                                 MOTION TO DISMISS
City of Belle Plaine, MN,

                            Defendant.


                                  INTRODUCTION

      This is the second lawsuit that Plaintiff Satanic Temple (“the Temple”) has

filed against the City of Belle Plaine in this Court based on the same events in       .

Res judicata bars a plaintiff from bringing against the same defendant any claims

that arise out of the same nucleus of operative facts as the claims in the first

lawsuit. The Temple’s new complaint should be dismissed on res judicata alone.

Even if the Court were to reach the merits of the Temple’s claims, however, none

of them survive the Rule     (b)( ) standard. Accordingly, this Court should dismiss

the complaint with prejudice.

                                   BACKGROUND

      Just as it did in the first lawsuit, the Temple bases this second lawsuit on

two resolutions that the City Council adopted in        . The first, Resolution    -

(“the Enacting Resolution”), created a limited-public-forum policy. The second,

Resolution    -     (“the Rescinding Resolution”), eliminated the limited-public-
forum policy. See Satanic Temple v. City of Belle Plaine (Satanic Temple I),                     F.

Supp. d          ,         –       (D. Minn.         ).

        A.      The City created a limited public forum in February                       .

        Sometime in August                     , the Belle Plaine Veterans Club placed a display of

a soldier kneeling by a grave-marker cross in Veterans Memorial Park, a City-

owned, public park (“the Park”).1 The City did not give permission for the display

to be placed in the Park.2 The display was removed in February                      .3

        On February                ,        , the City Council adopted the Enacting Resolution.

Satanic Temple I,                  F. Supp. d at          . The Enacting Resolution stated that the

City “designates a limited public forum in Veterans Memorial Park for the express

purpose of allowing individuals or organizations to erect and maintain privately

owned displays that honor and memorialize living or deceased veterans[.]” 4 The

Enacting Resolution also stated that no display may be installed without first

obtaining a permit from the City, that the party requesting a permit is responsible

for erecting the display upon approval of a permit from the City, and that the

requesting party and not the City shall own any display erected in the limited

public forum. The Enacting Resolution required that displays must be removed

   1
       ECF. ¶¶           – .
   2
       ECF. ¶        .
   3
       See ECF. ¶¶             –       , ECF. - (Ex. ).
   4
       ECF. - (Ex.         ¶ ).
within one year from the date of approval of a permit. The Enacting Resolution

stated that, “[i]n the event the City desires to close the limited public forum or

rescind this policy, the City . . . may terminate all permits by giving ten ( ) days’

written notice . . . .”5

         B.    The City issued two display permits in March                         .

         After the adoption of the Enacting Resolution, the City received two

applications to place displays in the limited public forum in the Park. The first

application the City received was from the Belle Plaine Veterans Club. 6 The second

application the City received was from Reason Alliance Ltd. (with an address

stating “c/o The Satanic Temple”). 7 The City approved both applications.8 The City

mailed the permits on March                    ,         .9 The letters that went to both applicants

specifically stated that the “permit is good for one year from the date of this

letter.”10




   5
        ECF. - (Ex.       ¶        ).
   6
        ECF. ¶¶       –           ; ECF. - (Ex. ).
   7
        ECF. ¶¶       ,           ; ECF. - (Ex. ).
   8
        ECF. ¶¶       –           ; ECF. - (Exs.     ,   ).
   9
        ECF. - (Exs. , ).
   10
        ECF. - (Exs.          ,     ).
         The Belle Plaine Veterans Club placed its display in the limited public forum

in the Park in April              .11 The Belle Plaine Veterans Club voluntarily removed its

display on or about July           ,     .12

         Neither Reason Alliance nor the Temple ever placed a display in the Park

under the permit issued by the City in March                (“the Permit”).

         C.      The City closed the limited public forum in July              .

         The City Council unanimously enacted the Rescinding Resolution on July             ,

        . The Rescinding Resolution stated that “the City Council has determined that

allowing privately-owned memorials or displays in its Park no longer meets the

intent or purpose of the Park.” 13 It further stated that “the City Council has also

determined that the continuation of the limited public forum may encourage

vandalism in the Park, reduce the safety, serenity, and decorum of the Park,

unnecessarily burden City staff and law enforcement, and negatively impact the

public’s health, safety, and welfare.”14 The Rescinding Resolution declared that

“[t]he policy established in Resolution              -   is rescinded,” and that “the limited

public forum established in the Park is hereby eliminated.” 15


   11
        ECF. ¶     .
   12
        ECF. ¶¶        –        ; ECF. - (Ex.   ).
   13
        ECF. - (Ex.        ).
   14
        ECF. - (Ex.        ).
   15
        ECF. - (Ex.        ).
         On July      ,       , the City Administrator sent a letter to Reason Alliance Ltd.,

with the address “c/o The Satanic Temple,                Bridge Street, Salem, MA,” providing

notice that the City had adopted the Rescinding Resolution and enclosing a check

in the amount of $             to fully reimburse the Permit application fee.16 The City’s

letter also enclosed a copy of the Rescinding Resolution.

         D.    The original complaint alleged, among other things, that the
               City violated the Temple’s constitutional rights based on the
               Enacting Resolution and the Rescinding Resolution.

         On April         ,       , the Temple filed its first complaint (“the original

complaint”) regarding the Enacting Resolution and the Rescinding Resolution. 17

         Four of the claims that the Temple asserted against the City in the original

complaint, all accusing the City of violating various constitutional provisions, are

relevant here: ( ) violation of the Free Exercise Clause of the U.S. Constitution;

( ) violation of the Minnesota Constitution’s provision regarding the free exercise

of religion (Minn. Const. art. I, §        ); ( ) violation of the guarantees of free speech

and association in the First Amendment to the U.S. Constitution; and ( ) violation

of the Equal Protection Clause of the U.S. Constitution. Each of these claims arose

out of the City’s adoption of the Enacting Resolution in February                 , the City’s




   16
        ECF. - (Ex.       at ).
   17
        Satanic Temple I, No.       -cv-      , ECF. .
issuing two permits under that resolution, and the City’s adoption in July         of

the Rescinding Resolution, which closed the limited public forum in the Park.

        E.   The Court dismissed the Temple’s constitutional claims in the
             original complaint.

        The City and the Temple both moved for judgment on the pleadings. 18 On

July    ,    , the Court denied the Temple’s motion and granted the City’s motion

in part, dismissing the four constitutional claims mentioned earlier without

prejudice. Satanic Temple I,     F. Supp. d at       (dismissing free-exercise claims

under the federal and state constitutions),      –    (dismissing free-speech claim

under the federal constitution19),    (dismissing equal-protection claim under the

federal constitution).20




   18
      Before the hearing, the Temple replaced its counsel with Matthew Kezhaya
and Jason S. Juran. Satanic Temple I, No. -cv-          , ECF. – , . Before the
original complaint was filed in Satanic Temple I on April ,      , Mr. Kezhaya was
counsel of record for the Temple in other cases. See Satanic Temple v. City of
Scottsdale, Ariz., No. : -cv-        (D. Ariz.), ECF. ; Cave v. Martin, No. : -cv-
       (W.D. Ark.), ECF. .
   19
     The Court also dismissed the Temple’s free-speech claim under the
Minnesota Constitution; that claim has not been re-asserted here.
   20
     All in all, the Court dismissed nine of the ten claims in the original
complaint. The surviving claim (promissory estoppel) is the subject of the City’s
pending summary-judgment motion in Satanic Temple I.
         F.    Like the original complaint, the proposed amended complaint
               alleged that the City violated the Temple’s constitutional rights
               based on the Enacting Resolution and the Rescinding
               Resolution.

         In the first action, the Temple moved, among other things, for leave to

amend its complaint.21 The proposed amended complaint contained an

“Explanatory Note” section indicating that it was based on the same factual

allegations as the original complaint:

         This amended complaint is intended to correct the pleading
         deficiencies identified in the Court’s order of dismissal (without
         prejudice) of the constitutional issues. Doc.    . The core factual
         allegations are still the same: essentially taking issue with the fact
         that the City opened a limited public forum to allow a Christian
         monument but closed it to exclude a Satanic one.22

The proposed amended complaint reasserted three federal constitutional claims

(free exercise, free speech, and equal protection 23) and added two more that are

relevant here: violation of the Establishment Clause and violation of the Due

Process Clause. The establishment claim was based on “the City’s decision to

create a limited public forum”—that is, the adoption of the Enacting Resolution. 24

The due-process claim was based on the City’s issuance of the Permit and the



   21
        Satanic Temple I, No.   -cv-     , ECF.   .
   22
        Satanic Temple I, No.   -cv-     , ECF.   - ¶ (emphasis added).
   23
    The proposed amended complaint did not include any claims under the
Minnesota Constitution.
   24
        Satanic Temple I, No.   -cv-     , ECF.   - ¶¶ ,    .
City’s adoption of the Rescinding Resolution, which the Temple alleges took away

a property right (the Permit) without due process. 25

         G.      The magistrate judge denied the Temple’s motion for leave to
                 amend.

         On January          ,          , the magistrate judge denied the Temple’s motion for

leave to amend the complaint.26 Because the Temple sought to amend its

complaint after the deadline in the scheduling order, it was required to show good

cause. Fed. R. Civ. P.             (b). The magistrate judge held that the Temple had not

shown         good       cause     to    amend:   “Plaintiff    does          not       allege   any   ‘new’”

facts . . . . Nothing in record presently before the Court indicates that these

additional details and theories of liability could not have with due diligence been

alleged in Plaintiff’s original Complaint.” 27

         The magistrate judge also concluded that the Temple’s proposed

“reasserted” constitutional claims (free exercise, free speech, and equal protection)

would be futile because they “fail[ed] to correct the deficiencies observed in Judge

Wright’s July        ,           , Order.”28 As for the two new claims (establishment and due

process), the magistrate judge concluded that allowing the Temple to assert those


   25
        Satanic Temple I, No.            -cv-     , ECF.   - ¶¶           ,         –    .
   26
        Satanic Temple I, No.            -cv-     , ECF.   at ,       –       .
   27
        Satanic Temple I, No.            -cv-     , ECF.   at     –       (citations omitted).
   28
        Satanic Temple I, No.            -cv-     , ECF.   at     n. .
claims “at this late stage of the litigation process, after discovery has closed, and on

the eve of trial would be inappropriate.” 29

         H.      Like the original complaint and the proposed amended
                 complaint, the new complaint alleges that the City violated the
                 Temple’s constitutional rights based on the Enacting Resolution
                 and the Rescinding Resolution.

         On February ,          , the Temple filed this new action against the City,30

serving the City with the complaint (“the new complaint”) on February . Like the

proposed amended complaint in Satanic Temple I, the new complaint contains an

“Explanatory Note” section indicating that it is based on the same factual

allegations as the original complaint:

         This complaint is intended to correct the pleading deficiencies
         identified in the Court’s order of dismissal without prejudice of the
         constitutional issues in a sister case for lack of factual detail. Satanic
         Temple v. City of Belle Plaine, Minnesota,          F. Supp. d         (D.
         Minn.        ). The core factual allegations are still the same:
         essentially taking issue with the fact that the City opened a limited
         public forum to promote a Christian monument but closed it to
         exclude a Satanic one.31

The new complaint also acknowledges that “[a] version of this complaint was

proposed as an amended complaint” in Satanic Temple I, and that the magistrate

judge denied the Satanic Temple’s motion for leave to amend.32 The new


   29
        Satanic Temple I, No.    -cv-     , ECF.   at    n. .
   30
        ECF. .
   31
        ECF. ¶ (emphasis added).
   32
        ECF. ¶ .
complaint includes the five federal constitutional claims asserted in the proposed

amended complaint: free exercise, free speech, equal protection, establishment,

and due process (the first three of which were also asserted in the original

complaint). The new complaint also asserts three claims under the analogous

protections of the Minnesota constitution (free speech, equal protection, and

establishment). The state-law free-exercise claim was previously included in the

original complaint but not the proposed amended complaint. The state-law equal-

protection and establishment claims, although newly asserted, are—like all of the

claims in the new complaint—based on the City’s adoption of the Enacting

Resolution, issuance of permits under that resolution, and subsequent adoption of

the Rescinding Resolution.

      I.     The new complaint does not include any allegations that could
             not have with due diligence been asserted in the original
             complaint.

      Although the new complaint contains more detail, the claims are based on

the same factual allegations as the original complaint. In evaluating the content of

the proposed amended complaint, the magistrate judge correctly observed that the

Temple could have included the expanded factual allegations in its original

complaint:

      Plaintiff does not allege any ‘new’ facts which could not have with due
      diligence been asserted in its original Complaint. Most, if not all, of
               the additional factual allegations that Plaintiff now seeks to allege in
               its Proposed Amended Complaint are matters of public record. 33

               The same is true of the new complaint. Indeed, of the       exhibits attached

to the new complaint, the Temple possessed, had access to, or knew about all of

them, before the Temple filed the original complaint in April                 . Exhibits ,    ,

  ,        ,     ,     , and   were in the Temple’s possession, custody, or control in        ,

because they relate to the Permit application and the Temple’s display. Exhibits ,

 , ,            , and     –    were publicly available on the City’s website in         .34 The

Temple had access to Exhibits – ,               – ,    – ,   – ,    – , and       through the

City’s response in                 to a government-data request.35 That is           out of

exhibits that the Temple either possessed or could access prior to April                  . The

remaining two exhibits are the Belle Plaine Veterans Club’s permit application

(Exhibit             ) and permit (Exhibit   ). The Temple knew of the existence of that




      33
           Satanic Temple I, No.      -cv-     , ECF    at    (citations omitted).
      34
            See https://www.belleplainemn.com/city-council-meeting (last viewed Mar. ,
           ). These are public records.
      35
     See Satanic Temple I, No. -cv-      , ECF     at – ; see also ECF ¶      (“In
August of      , TST obtained some of the City’s internal emails about this matter
by a public records request. Many of those emails are included as exhibits to this
complaint.”).
application and permit when the original complaint was filed, as shown by the

allegations in the original complaint. 36

                                              ARGUMENT

I.             Legal Standard

               A party may move to dismiss a complaint for failure to state a claim upon

which relief can be granted. Fed. R. Civ. P.             (b)( ). To survive a motion to dismiss,

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,                U.S.       ,

(             ) (quoting Bell Atl. Corp. v. Twombly,                 U.S.      ,          (           )).

Determining whether a complaint states a plausible claim for relief is “a context-

specific task that requires the reviewing court to draw on its judicial experience

and common sense.” Id. at                  . The Court is “‘not bound to accept as true a legal

conclusion couched as a factual allegation.’” McAdams v. McCord,                    F. d          ,

( th Cir.              ) (quoting Iqbal,       U.S. at    ).37




         36
              See, e.g., Satanic Temple I, No.    -cv-      , ECF. ¶¶    ,   ; see also id. ¶¶          ,
     .
         37
      Functionally this standard is the same as for judgment on the pleadings,
which in July        this Court granted with regard to four of the claims the Temple
seeks to reassert here. See Satanic Temple I,     F. Supp. d at       – (discussing
legal standard); see also Ali v. Frazier,   F. Supp. d        ,       ( th Cir.     )
(stating that the standard for motions to dismiss for failure to state a claim is the
same under Rule (b)( ) and Rule (c)).
           The defense of res judicata “may be raised in a motion to dismiss when the

identity of the two actions can be determined from the face of the petition itself,”

including “public records and materials embraced by the complaint” and

“materials attached to the complaint.” C.H. Robinson Worldwide, Inc. v. Lobrano,

      F. d        ,    –   ( th Cir.      ) (quotations omitted).

I.         The Temple’s claims are barred by res judicata (claim preclusion).

           “Under the doctrine of res judicata, a judgment on the merits in a prior suit

bars a second suit involving the same parties or their privies based on the same

cause of action.” Parklane Hosiery Co. v. Shore,             U.S.     ,     n. (      ). Res

judicata “precludes the relitigation of a claim on grounds that were raised or could

have been raised in the prior action.” Lane v. Peterson,            F. d     ,     ( th Cir.

          ). Under federal law,38 a claim is precluded “when ‘( ) the first suit resulted in

a final judgment on the merits; ( ) the first suit was based on proper jurisdiction;

( ) both suits involve the same parties (or those in privity with them); and ( ) both

suits are based upon the same claims or causes of action.’” Elbert v. Carter,



     38
      Because Satanic Temple I was a federal-question case and a federal court
denied the motion for leave to amend, federal law applies to the res judicata
analysis here. See, e.g., Taylor v. Sturgell,     U.S.   ,      (      ) (“For judgments
in federal-question cases . . . federal courts participate in developing ‘uniform
federal rule[s]’ of res judicata . . . .” (quoting Semtek Int’l Inc. v. Lockheed Martin
Corp.,     U.S.      ,      (     )); Schaefer v. Putnam,        F. d      ,     ( th Cir.
     ) (“The law of the forum that rendered the first judgment controls the res
judicata analysis.” (quotation omitted)).
F. d            ,     ( th Cir.       ) (quoting Costner v. URS Consultants, Inc.,        F. d

       ,        ( th Cir.       )). All four requirements are met here.

           A.       The denial of leave to amend was a final judgment on the
                    merits.

           The first requirement is satisfied because, for purposes of res judicata, denial

of a motion for leave to amend a complaint constitutes a final judgment on the

merits. This has been Eighth Circuit law for decades. See Professional Mgmt.

Assocs., Inc. v. KPMG LLP,                F. d        ,     –   ( th Cir.       ) (per curiam)

(holding that denial of leave to amend, based on plaintiff’s noncompliance with

procedural rules, was a judgment on the merits of the claims in the proposed

amended pleading for purposes of res judicata); King v. Hoover Grp., Inc.,                F. d

   ,            –   ( th Cir.        ) (“It is well settled that denial of leave to amend

constitutes res judicata on the merits of the claims which were the subject of the

proposed amended pleading.”); Poe v. John Deere Co.,                  F. d       ,    –   ( th

Cir.            ) (affirming summary judgment for the defendant on res judicata grounds

in suit arising out of the same nucleus of operative fact as the proposed amended

complaint rejected by the district court in an earlier suit); see also Landscape

Props., Inc. v. Whisenhunt,              F. d     ,       ( th Cir.       ) (discussing Poe and

King and concluding that those cases “are dispositive” as to whether denial of a

motion to amend the complaint is a final judgment on the merits for purposes of

res judicata).
         The District of Minnesota has followed the Professional Management line of

cases, routinely concluding that a denial of leave to amend constitutes a final

judgment for purposes of res judicata. See, e.g., Seenyur v. Van Coolidge, No.            -cv-

    ,         WL            , at * – (D. Minn. Jan.       ,      ) (Wright, J.) (dismissing

inmate’s second suit for violation of constitutional rights based on denial of

motion for leave to amend in first suit); Czech v. Unum Life Ins. Co., No.            -      ,

         WL          , at * (D. Minn. Dec.         ,     ) (Montgomery, J.) (holding that

denial of motion to amend constitutes a final judgment on the merits for federal

law of res judicata); Crystal Import Corp. v. Avid Identification Sys., Inc.,

    F. Supp. d         ,      ,       (D. Minn.         ) (Kyle, J.) (following Professional

Management and dismissing second suit based on res judicata); Rousseau v.

Goodwill/Easter Seals, No.        -      ,         WL         , at * – (D. Minn. Jan.        ,

     ) (Kyle, J.) (same).

         Denial of leave to amend is “final” for purposes of res judicata even if, as

here, final judgment has not been rendered in the earlier case. See Crystal Import

Corp.,        F. Supp. d at       n. . And denial of leave to amend is final “even when

denial of leave to amend is based on reasons other than the merits, such as

timeliness.” Professional Mgmt.,             F. d at     ; see also id. (“[T]he fact that the

district court denied leave to amend because of [plaintiff’s] noncompliance with

procedural rules is irrelevant. The denial is a judgment on the merits of the claims
in the proposed amended pleading.”); Seenyur,                   WL         , at * – (applying

res judicata where denial of leave to amend was based on inmate’s motion being

filed one year after the deadline).

         B.      Satanic Temple I was based on proper jurisdiction.

         In Satanic Temple I, the Temple alleged and the City admitted that the

Court had subject-matter jurisdiction over the case. 39

         C.      Both suits involve the same parties.

         Both Satanic Temple I and this case involve the same parties: the Temple

and the City. Although the plaintiff is “The Satanic Temple” in the original

complaint and “The Satanic Temple, Inc.” in the new complaint, those documents

explain that this is merely a clarification as to the entity’s name. 40

         D.      Both suits are based on the same claims or causes of action
                 because they share a common nucleus of operative facts.

         The Eighth Circuit has interpreted the “same claims or causes of action”

requirement to mean “claims that arise out of the same nucleus of operative facts.”

Regions Bank v. J.R. Oil Co.,            F. d     ,      ( th Cir.     ); see also, e.g., Banks

v. Int’l Union Elec., Elec., Tech., Salaried & Mach. Workers,           F. d       ,      ( th

Cir.          ) (“[A] claim is barred by res judicata if it arises out of the same nucleus



   39
        Satanic Temple I, No.     -cv-          , ECF.   ¶ .
   40
     Satanic Temple I, No. -cv-         , ECF.                 - ¶   ( ) (proposed amended
complaint); ECF. ¶ ( ) (new complaint).
of operative facts as the prior claim.” (quotation omitted)); Ruple v. City of

Vermillion, S.D.,        F. d      ,      ( th Cir.    ) (“[T]he phrase ‘cause of action’

or ‘claim,’ the term now favored by most courts, has been given a more practical

construction. . . . [I]f a case arises out of the same nucleus of operative fact, or is

based upon the same factual predicate, as a former action, . . . the two cases are

really the same ‘claim’ or ‘cause of action’ for purposes of res judicata.”), cert

denied,     U.S.         (      ); Poe,      F. d at       (adopting common-nucleus-of-

operative-facts test to determine whether claims are the same).

      As a result, a plaintiff cannot escape res judicata by fashioning a new theory

of recovery or citing a new body of law that was arguably violated by a defendant’s

conduct; “res judicata will still bar the second claim if it is based on the same

nucleus of operative facts as the prior claim.” Lane,              F. d at     ; see also

Rousseau,           WL          , at * (rejecting argument that merely adding a claim

to a new complaint is sufficient to avoid res judicata and noting that under the

“transactional approach” to res judicata, “there may be some variance in the proof

required for claims that are nonetheless the same claim” (quotation omitted).

      To determine whether the fourth requirement for res judicata is met, a court

“examines whether the second lawsuit is part of the transaction, or series of

connected transactions, out of which the first action arose.” First Nat’l Bank in

Sioux Falls v. First Nat’l Bank S.D.,          F. d    ,       ( th Cir.     ) (quotation
omitted); see also Poe,       F. d at         –    . A court should make its determination

“pragmatically, giving weight to such considerations as whether the facts are

related in time, space, origin, or motivation, whether they form a convenient trial

unit, and whether their treatment as a unit conforms to the parties’ expectations

or business understanding or usage.” Banks,               F. d at          (quotation omitted).

Ultimately, the test is “whether the wrong for which redress is sought is the same

in both actions.” Costner,      F. d at           (quotation and emphasis omitted).41

        Here, the Temple asserts only claims that it could have asserted in the first

lawsuit. Revealingly, the Temple did assert most of its claims here in the first

lawsuit. Of the eight claims in the new complaint, six were asserted in the Satanic

Temple I original complaint, proposed amended complaint, or both. 42 The two

additional claims in the new complaint are that the City violated “Minnesota’s

Establishment Clause” and the equal-protection guarantees in the Minnesota

Constitution.43 These claims under the state constitution are based on the same



   41
     The Eighth Circuit has sometimes compared the new complaint to the
proposed amended complaint in the earlier action—and has sometimes compared
the new complaint to the original complaint in the earlier action. Compare
Landscape Props.,     F. d at     – , with Daley v. Marriott Int’l, Inc.,   F. d
   ,     ( th Cir.      ). Here, all three complaints obviously are based on the
same nucleus of operative facts.
   42
    See ECF. (new complaint); Satanic Temple I, No.                 -cv-       , ECF. (original
complaint), ECF. - (proposed amended complaint).
   43
        ECF. ¶¶    –      (Count ),       –       (Count ).
allegations as the claims under the analogous provisions of the federal

constitution.44

        The claims in the new complaint, in the original complaint in Satanic

Temple I, and in the proposed amended complaint in Satanic Temple I all arise

from a related set of facts and the same allegations—namely, the City’s creation of

a limited public forum through the Enacting Resolution, the City’s issuance of

permits, and the City’s decision to close the forum through the Rescinding

Resolution. These facts form a cohesive unit. Indeed, the Temple admits that “[t]he

core factual allegations are still the same.”45 Satanic Temple I and this case are the

same for purposes of res judicata.

                                        ****

        This action is barred by res judicata. Dismissal with prejudice is therefore

warranted. E.g., Dumont v. Saskatchewan Gov’t Ins.,            F. d   ,    ,     ( th

Cir.       ) (affirming dismissal with prejudice based on res judicata); Crystal

Import Corp.,       F. Supp. d at      (dismissing complaint with prejudice where

all requirements of res judicata were met).




   44
       Compare ECF. ¶¶    –     (Count        ), with id. ¶¶      –   (Count   ), and
id. ¶¶    – (Count ), with id. ¶¶   –         (Count ).
   45
        ECF. ¶ .
II.        In the alternative, the new complaint fails to state a claim upon which
           relief can be granted.

           A.    The free-speech claim (Count ) fails because the Rescinding
                 Resolution is reasonable and viewpoint neutral.

           In an attempt to support its free-speech claim under the United States

Constitution, the Temple makes sweeping allegations about the motives of

individual council members. But this Court already held that “statements by the

Council Members regarding the intent of rescinding Resolution           -     . . . are

insufficient, as this Court must consider only the nature of the act after stripping it

of ‘all considerations of intent and motive.’” Satanic Temple I,        F. Supp. d at

       (quoting Bogan v. Scott-Harris,        U.S.   ,    (    )). In response to that

clear statement of law, the Temple has doubled down on the same flawed legal

theory.

           The Temple’s additional factual allegations about the motives of individual

council members46 continue to be insufficient to state a free-speech claim. This is

because “[t]he Free Speech Clause only forbids Congress and the States from

making laws abridging the freedom of speech—a far different proposition than

prohibiting the intent to abridge such freedom.” Sons of Confederate Veterans, Va.


      46
      ECF. ¶ ( ) (stating that the new complaint “[i]dentifies the fact and timing
of publicly available statements which show the City’s highest-elected officials had
a conscious purpose of promoting Christianity by enacting Resolution -           and
had a conscious purpose of discouraging Satanism by enacting Resolution -
    ”).
Div. v. City of Lexington,          F. d    ,     ( th Cir.         ) (quotation omitted).

“Furthermore, we are governed by laws, not by the intentions of legislators.” Id.

(quotation omitted).

        Additionally, even if the proposed allegations about “the adverse public

reaction to the City’s permission for [the Temple] to place a Satanic monument” 47

were true, “[t]he City was entitled to listen to the public and to enact ordinances

that are constitutional in text and in operation, and that are supported by the

electorate.” Sons of Confederate Veterans,             F. d at     ; see also id. at   –

(upholding ban on the private use of state flagpoles, apparently enacted as a direct

response from a pro-Confederate group); cf. Knights of Columbus, Council No.               v.

Town of Lexington,           F. d      ,    ( st Cir.          ) (finding no free-exercise

violation although a regulation limiting unattended displays on the town green

was adopted in response to a flood of religious groups seeking to erect displays).

Indeed, the Supreme Court has clearly stated that the First Amendment is not

violated by a decision to close a formerly limited public forum “simply because its

enactment was motivated by the conduct of the partisans on one side of a debate is

without support.” Hill v. Colorado,        U.S.    ,       (       ).

        Here, the resolutions themselves are the objective manifestation of the

City’s motives and the text of the resolutions are generally applicable and

   47
        ECF. ¶ ( ).
nondiscriminatory in their effects. In granting the City’s motion to dismiss the

Temple’s free-speech claims, this Court wrote that the Temple “alleges no facts

demonstrating that Resolution       -    did not apply equally to all entities seeking

to erect a display or that [the Temple] was the only organization excluded from

displaying a monument in Veterans Memorial Park.” Satanic Temple I,          F. Supp.

 d at        . In the new complaint, the Temple again does not allege that the

Rescinding Resolution itself was unreasonable and not viewpoint neutral. 48 Nor

could it plausibly do so. This Court already held that “the resolution applies

equally to all entities that sought to erect a display in Veterans Memorial Park.”

Satanic Temple I,       F. Supp. d at     .

         The Temple’s free-speech claim fails to contend with this Court’s previous

order stating that “Belle Plaine’s decision to rescind Resolution   -    and thereby

close the limited public forum does not give rise to a First Amendment challenge.”

Id. at      . The Court was clear then, and the Temple has not alleged any facts that

would change that analysis now.




   48
         See ECF. ¶¶    –   .
        B.    The free-exercise claims (Count    and Count ) fail because
              neither the Enacting Resolution nor the Rescinding Resolution
              substantially burdens the Temple’s religious practice and
              because the resolutions are neutral and generally applicable
              without regard to religion.

               .      Federal

        The Temple appears to challenge both the Enacting Resolution and the

Rescinding Resolution. The Temple alleges that the requirements for applicants to

obtain a display permit under the Enacting Resolution (such as obtaining an

insurance policy) were burdensome.49 And the Temple alleges that both the

Enacting Resolution and the Rescinding Resolution prevented it from being able to

“present a competing viewpoint” to the display erected by the Belle Plaine

Veterans Club.50 These allegations fail to state a free-exercise claim.

        To successfully plead and prove a free-exercise violation of the First

Amendment to the United States Constitution, the Temple “must establish that

the governmental activity at issue places a substantial burden on its religious

practice.” Satanic Temple I,                 F. Supp. d at      (citing Patel v. U.S. Bureau of

Prisons,      F. d     ,           ( th Cir.       )). Free exercise of religion is substantially

burdened when a regulation “significantly inhibit[s] or constrain[s] conduct or

expression that manifests some central tenet of a person’s individual religious


   49
        See ECF. ¶¶    ,       –     ,       .
   50
        See ECF. ¶¶        –   ,         .
beliefs; . . . meaningfully curtail[s] a person’s ability to express adherence to his or

her faith; or . . . den[ies] a person reasonable opportunity to engage in those

activities that are fundamental to a person’s religion.” United States v. Ali,                 F. d

    ,          –   ( th Cir.      ) (quotation omitted). Here, the Temple fails to allege

any constraint on either conduct or expression of a central tenet of its members’

religious beliefs that would satisfy this standard.

          Although the Temple alleges that installing its display was “an expression of

its core religious beliefs,”51 installing displays in public places is not one of the

Seven Tenets or “core features” described in the new complaint. 52 Even if that were

the case, there is no constitutional right to erect a private structure on public

property. See Knights of Columbus,                  F. d at   (citing Capitol Square Review &

Advisory Bd. v. Pinette,            U.S.       (       )); Am. Jewish Cong. v. City of Beverly

Hills,         F. d     ,      ( th Cir.           ) (“The City constitutionally could ban all

unattended private displays in its parks.” (citing Capitol Square,                   U.S. at

(Souter, J. concurring))). The Free Exercise Clause does not include the right to use

public property as a place of worship. See Taylor v. City of Gary,               F. App’x         ,

    ( th Cir.           ) (citing Prater v. City of Burnside,       F. d    ,    –      ( th Cir.

         )).


   51
        ECF. ¶        ; see also id. ¶     .
   52
         See ECF. ¶ .
          Moreover, both the Enacting Resolution and the Rescinding Resolution are

neutral and generally applicable without regard to religion—that is, all permit

applicants were subject to the requirements of the Enacting Resolution, and the

Rescinding Resolution excludes all private displays. See Satanic Temple I,                F.

Supp. d at              (“[T]he resolution applies equally to all entities that sought to

erect a display in Veterans Memorial Park.”); see also Trinity Lutheran Church of

Columbia, Inc. v. Comer,             S. Ct.       ,   (       ) (“In recent years, when [the

Supreme Court] has rejected free exercise clause challenges, the laws in question

have been neutral and generally applicable without regard to religion.”).

          In addition, the Temple’s argument that its members’ religious beliefs

compel it to “present its viewpoint wherever a government opens the door to

religion”53 cannot possibly be burdened by the City’s exclusion of all private

displays.54 There are no longer any private displays for the Temple to “compete”

against. Satanic Temple I,            F. Supp. d at       (“Before the passage of Resolution

 -          on July      ,      , Belle Plain[e] Veteran[s] Club voluntarily removed its

display from Veterans Memorial Park.”).55


     53
          ECF. ¶      ; see also id. ¶¶   ,   .
     54
      ECF. ¶¶       ,   ,    ; ECF. - (Ex.   at ) (email from the Temple to the
City stating that “[w]e would never want our monument standing alone on public
property”).
     55
     The Temple’s allegation that it lacked “even a moment of equal access”
(Paragraph  ) to the limited public forum is disproved by the exhibits attached
      The Temple’s allegations do not establish that the governmental activity at

issue places a substantial burden on its religious practice.

                 .   Minnesota

      Although the Minnesota constitution affords “greater protection for

religious liberties against governmental action than the first amendment of the

federal constitution,” Hill–Murray Fed’n of Teachers v. Hill–Murray High Sch.,

N.W. d       ,       –     (Minn.       ), the Temple’s free-exercise claim under the

Minnesota Constitution fails for the same reasons as its claim under the federal

constitution.

      The test for determining whether government action violates the Freedom

of Conscience Clause of the Minnesota Constitution (Article I, Section      ) has four

prongs: ( ) whether the belief is sincerely held; ( ) whether the state action

burdens the exercise of religious beliefs; ( ) whether the state interest is overriding

or compelling; and ( ) whether the state uses the least restrictive means. State v.

Hershberger,             N.W. d     ,       (Minn.       ). “[T]hose challenging the

application of a law have the burden of establishing that challenged provisions

infringe on their religious autonomy or require conduct inconsistent with their



to the complaint. The City issued two permits under the Enacting Resolution for
an identical one-year period. As this Court previously observed, “[t]he fact that the
Belle Plaine Veterans Club erected its display earlier than TST is not alleged to
have been in Belle Plaine’s control.” Satanic Temple I,   F. Supp. d at       .
religious beliefs.” Edina Cmty. Lutheran Church v. State,           N.W. d         ,

(Minn. App.        ), review denied (Minn. Apr.      ,       ). “To constitute such a

burden, the challengers must establish that the risk of interference with religious

beliefs or practice is real and not remote.” Newstrand v. Arend,         N.W. d         ,

    (Minn. App.        ) (quotation omitted), review denied (Minn. Dec.        ,       ).

“Religious institutions can be required to comply with statutes of general

application, and the focus is on whether compliance requires a change in religious

conduct or philosophy.” Edina Cmty. Lutheran Church,                 N.W. d at

(quotation omitted).

      The Temple has not alleged that either the Enacting Resolution or the

Rescinding Resolution—both of which apply generally to anyone wishing to place

a display in the Park—required a change in the Temple’s religious conduct or

philosophy. Indeed, the City issued the Permit under the Enacting Resolution for

the display the Temple wished to put in the Park. And (as mentioned above),

because the Rescinding Resolution prohibited all private displays in the Park, it

had no impact on the Temple’s expression of any “core” religious belief through its

plan to place a counter-display. The plain text of neither resolution burdens the

exercise of religious beliefs, and the City’s interest in maintaining safety, serenity,

and decorum in the Park—among other interests stated in the text of the

Rescinding Resolution—is compelling.
      C.    The establishment claims (Count and Count ) fail because the
            City did not coerce the Temple (or anyone else) to engage in a
            religious observance and did not give preference to any religion
            or mode of worship.

                .   Federal

      The Temple’s Establishment Clause claim fails because the Temple has not

alleged that a temporary, private display with a cross on it somehow coerced any

members of the Temple to engage in a religious observance. “Simply having

religious content or promoting a message consistent with a religious doctrine does

not run afoul of the Establishment Clause.” Van Orden v. Perry,                                 U.S.    ,

(     ) (citing Lynch v. Donnelly,      U.S.       ,              (           ); Marsh v. Chambers,

    U.S.    ,       (   ); McGowan v. Maryland,              U.S.                  ,        –     (     ); and

Walz v. Tax Comm’n of City of New York,        U.S.           ,           –            ,(        )). Although

government “may not coerce its citizens to support or participate in any religion or

its exercise,” New Doe Child # v. United States,            F. d               ,            ( th Cir.        )

(quoting Town of Greece v. Galloway,      U.S.         ,              (        ) (plurality opinion)),

offense does not equate to coercion. Galloway,             U.S. at                 . The Temple fails to

allege that the City’s actions coerced the Temple or anyone else to participate in

any religion or its exercise. At most, the Temple alleges that one of its members

(identified by a pseudonym, “Jane Doe”) was offended by the display erected by the
Belle Plaine Veterans Club.56 That is not sufficient to state a claim under the

Establishment Clause.57

               .      Minnesota

        The Temple also asserts a claim under Article I, Section    of the Minnesota

Constitution, alleging that the Enacting Resolution violated the prohibition against

government giving preference to “any religious establishment or mode of worship”

because the Belle Plaine Veterans Club was allowed to put a display in the Park. 58

This claim fails.

        The Freedom of Conscience Clause of the Minnesota Constitution, in

relevant part, “prohibits the establishment of religion or the giving of a preference



   56
        See ECF. ¶¶   – .
   57
      The Temple’s Establishment Clause claim also fails because the Temple has
not pleaded sufficient facts to establish that it has standing to assert any claims on
behalf of Doe. An association “has standing to bring suit on behalf of its members”
only when three criteria are met: “(a) its members would otherwise have standing
to sue in their own right; (b) the interests it seeks to protect are germane to the
organization’s purpose; and (c) neither the claim asserted nor the relief requested
requires the participation of individual members in the lawsuit.” Kuehl v. Sellner,
     F. d      ,     ( th Cir.      ). The proposed amended complaint does not
allege how Doe would otherwise have standing to sue in her own right. See, e.g.,
Sierra Club v. Kimbell,     F. d      ,     ( th Cir.     ) (listing three requirements
for Article III standing as “injury in fact,” “causal connection,” and “a likelihood
that the injury will be redressed by a favorable decision of the court” (citing Lujan
v. Defenders of Wildlife,        U.S.     ,     – (       )). The proposed amended
complaint also fails to make clear how the establishment-clause claim would not
require the participation of Doe in the lawsuit.
   58
        See ECF. ¶    .
to any religion or mode of worship.” Odenthal v. Minn. Conference of Seventh-Day

Adventists,       N.W. d         ,     (Minn.      ); see Minn. Const. art. I, §

(“[N]or shall . . . any preference be given by law to any religious establishment or

mode of worship[.]”). Minnesota courts apply the standard from Lemon v.

Kurtzman,         U.S.       (       ), to determine whether a law violates this

prohibition. See In re Rothenberg,       N.W. d    ,     (Minn.       ). That is, the

Enacting Resolution will survive the Temple’s challenge if it: ( ) has a secular

purpose; ( ) neither advances nor inhibits religion as its primary effect; and ( )

does not foster excessive governmental entanglement with religion. Id. (citing

Lemon,        U.S. at    – ). Here, the Temple does not allege that the Enacting

Resolution advances religion as its primary effect. Nor does it allege that the

Enacting Resolution fosters excessive governmental entanglement with religion. At

most, the Temple alleges that, under the Enacting Resolution, the City issued a

permit for a display with a cross to be placed, temporarily, in the Park to honor

and memorialize veterans. But the notion that the Enacting Resolution had a

predominantly religious purpose 59 is fatally undercut by the text of the Enacting

Resolution (which gives no preference to any religion or mode of worship) and by

   59
       See McCreary Cty. v. ACLU of Ky.,       U.S.    ,      (     ) (“When the
government acts with the ostensible and predominant purpose of advancing
religion, it violates that central Establishment Clause value of official religious
neutrality, there being no neutrality when the government’s ostensible object is to
take sides.”).
the fact that the City approved multiple permits for different groups—including

the Temple’s own display, which the Temple says was intended to “counter” any

display with Christian content. 60

         D.      The equal-protection claims (Count and Count ) fail because
                 the Enactment Resolution and Rescinding Resolution treated
                 the Temple the same as any other individual or organization.

                  .       Federal

         The Satanic Temple’s equal-protection claim under the U.S. Constitution

fails as a matter of law because the Temple has not plausibly alleged that the

Enactment Resolution or the Rescinding Resolution treated the Temple differently

than any other similarly situated individual or organization.

         The threshold inquiry is whether the Temple “is similarly situated to any

institution or person who allegedly received favorable treatment” under the

Enactment Resolution or the Rescinding Resolution. See Satanic Temple I,                 F.

Supp. d at            ; see also, e.g., ARRM v. Piper,      F. Supp. d    ,    (D. Minn.

      ) (Wright, J.) (“To state an equal-protection claim, a plaintiff must allege that

the plaintiff was ‘treated differently than other persons who were in all relevant

respects similarly situated.’” (quoting Schmidt v. Des Moines Pub. Sch.,               F. d

  ,           ( th Cir.        )); Mitchell v. Dakota Cty. Soc. Servs.,   F. Supp. d      ,

        (D. Minn.          ) (Wright, J.) (“Whether a plaintiff brings the claim as a


   60
        See ECF. ¶¶        ,     ,    .
member of a protected class or as a class of one, the plaintiff must allege

‘invidiously dissimilar’ treatment relative to similarly situated persons.” (quoting

Flittie v. Solem,           F. d         ,   ( th Cir.    ))). This Court previously held that

the Temple’s original complaint “fail[ed] to allege any dissimilar treatment relative

to similarly situated parties”—and nothing has changed here. See Satanic Temple I,

    F. Supp. d at               .

         In its new complaint the Temple compares itself to the Belle Plaine Veterans

Club and alleges that the City gave the other entity “favorable governmental

treatment” based on religion.61 But the Temple’s own allegations elsewhere in the

complaint undermine the plausibility of disparate treatment. Quite simply, the

two City resolutions treated the Satanic Temple and the Belle Plaine Veterans Club

equally. The City issued both permits on the same day, March                    ,     .62 The

accompanying letters both stated that placement of the displays could be arranged

once the limited public forum area was fully marked (“by April ,                    ”).63 Both

permits were cancelled by operation of the Rescinding Resolution on July               ,     .

In other words, the City provided the Temple and its identified comparator with

identical time windows in which their respective displays could be placed in the



   61
        ECF. ¶      .
   62
        ECF. ¶¶         –       ; ECF. - (Exs.   ,   ).
   63
        ECF. - (Exs.        ,       ).
Park. Neither the Rescinding Resolution nor the Enacting Resolution prevented

the Temple from putting its own display in the Park while the display of the

Veterans’ Club was present. See Satanic Temple I,               F. Supp. d at        (“[T]hat

the Belle Plaine Veterans Club erected its display earlier than TST is not alleged to

have been in Belle Plaine’s control.”). Because the Temple has failed to plausibly

allege that any similarly situated institution or person received favorable treatment

under the Enacting Resolution or the Rescinding Resolution, its equal-protection

claim fails.

       Furthermore, the Temple’s claim fails because it has not alleged ( ) that the

challenged resolutions are facially discriminatory or ( ) that either resolution has

both a discriminatory purpose and discriminatory impact. See Satanic Temple I,

    F. Supp. d at             –   ; see also Mitchell ex rel. X.M. v. Dakota Cty. Soc. Servs.,

     F. Supp.    d        ,         (D. Minn.         ) (Wright, J.) (“To state an equal-

protection claim, a plaintiff must allege that a law is either discriminatory on its

face or has both a discriminatory purpose and a discriminatory impact.”). As this

Court previously held, the Temple’s conclusory allegations regarding motivation

do not override the plain text of the resolutions (which apply equally to everyone)

or change the fact that the impact of the resolutions on the Temple was the same

as for anyone else. Id.
                 .   Minnesota

        As with federal equal-protection claims, an equal-protection claim under

the Minnesota Constitution 64 fails as a matter of law if the plaintiff was not treated

differently from others to whom the plaintiff is “similarly situated in all relevant

respects.” State v. Holloway,       N.W. d       ,      (Minn.       ); see also, e.g.,

Johnson v. Cty. of Hennepin,        N.W. d        ,      (Minn.       ) (holding that

equal-protection claim failed to satisfy “similarly situated” threshold requirement

and refraining from examining the challenged classification under any level of

scrutiny); Fosle v. Ritchie,     N.W. d      ,   –    (Minn.       ) (same); Schatz v.

Interfaith Care Ctr.,     N.W. d      ,      (Minn.       ) (same); State v. Cox,

N.W. d       ,       (Minn.     ) (“[W]e have routinely rejected equal-protection

claims when a party cannot establish that he or she is similarly situated to those

whom they contend are being treated differently.”). This claim fails because, as

discussed earlier, the Temple has failed to plausibly allege that any similarly

situated institution or person received favorable treatment under the Enacting

Resolution or the Rescinding Resolution.




   64
      Although the Minnesota Constitution does not use the phrase “equal
protection,” the Minnesota Supreme Court has recognized that the Minnesota
Constitution embodies principles of equal protection synonymous to the Equal
Protection Clause of the Fourteenth Amendment to the United States
Constitution. See, e.g., In re Durand, N.W. d     ,    (Minn.    ).
         E.      The due-process claim (Count ) fails because the Temple lacks
                 a protected interest and the City complied with its policy.

         The Temple’s due-process claim fails as a matter of law. As a threshold

problem, the Temple did not apply for or receive the Permit. Reason Alliance did.

Nevertheless, the Temple alleges that it had a right to be heard at a meaningful

time and in a meaningful manner before the City could revoke the Permit. 65 This

allegation of a violation of procedural due process 66 overlooks the plain language

on the face of the Enacting Resolution:

         In the event the City desires to close the limited public forum or
         rescind this policy, the City, through its City Administrator, may
         terminate all permits by giving ten ( ) days’ written notice of
         termination to Owner, within which period the owner must remove
         their display from city property.67

In the Permit application, the applicant agreed to this limited-public-forum

policy.68 The City issued the Permit under this policy. The due-process claim fails

because the Temple lacks a protected property interest and the City complied with

its policy.

         The Supreme Court of the United States has held that due process “is a

flexible concept that varies with the particular situation.” Zinermon v. Burch,



   65
        ECF. ¶¶           –   .
   66
        ECF. ¶        .
   67
        ECF. - (Ex.       ¶       ).
   68
        ECF. - (Ex.       at pp.       of   ).
U.S.        ,    (        ). “The requirements of procedural due process apply only to the

deprivation of interests encompassed by the Fourteenth Amendment’s protection

of liberty and property.” Bd. of Regents of State Colls. v. Roth,               U.S.        ,

(         ). Where no protected life, liberty, or property interest exists, there can be no

due-process violation. See Dobrovolny v. Moore,              F. d       ,   ( th Cir.           ).

           The Temple’s conclusory allegation that the Permit was an entitlement 69 is

not enough to state a due-process claim. Property interests “are created and their

dimensions are defined by existing rules or understandings that stem from an

independent source such as state law—rules or understandings that secure certain

benefits and that support claims of entitlement to those benefits.” Roth,                       U.S.

at        . Minnesota law limits “the property rights that are entitled to due process to

real property rights, final judgments, and certain vested statutory rights.” Schatz,

     N.W. d at            (citing In re Individual   W Bridge Litig.,       N.W. d      ,            –

     (Minn.          )). Accordingly, to assert a due-process claim, the Temple must

allege what rules or understandings define its alleged entitlement. The Temple

cannot do so because both the Enacting Resolution and the Permit issued under it

are clear: the Permit was good for one year and was revocable with ten days’

notice. In addition, the Permit allowed a display to be placed on public property.

This is important here because “the government need not keep a limited forum

     69
          ECF. ¶      .
open indefinitely.” Satanic Temple I,          F. Supp. d at       (citing Perry Educ. Ass’n

v. Perry Local Educators’ Ass’n,        U.S.    ,   (    )).

        The other factual allegations in the new complaint directly undermine the

Temple’s conclusory allegation that it did not have notice and opportunity to be

heard. According to the Temple, it received notice of the City’s intention to

consider eliminating the limited public forum on July          ,       —three days before

the council meeting at which the City did exactly that. 70 The Temple therefore had

both notice (via the July      communication from the City Administrator) and an

opportunity to be heard (before or at the July          City Council meeting). The new

complaint fails to state a due-process claim.

                                    CONCLUSION

        Plaintiff’s claims are barred by res judicata. Besides that, Plaintiff fails to

state any claims for which relief may be granted. The City respectfully requests

that the Court dismiss Plaintiff’s complaint with prejudice.




   70
        ECF. ¶    ; ECF. - (Ex.    ).
Dated: March ,   GREENE ESPEL PLLP

                  s/ Monte A. Mills
                 Monte A. Mills, Reg. No.       X
                 Katherine M. Swenson, Reg. No.
                     S. Ninth Street, Suite
                 Minneapolis MN
                 mmills@greeneespel.com
                 kswenson@greeneespel.com
                 ( )      -

                 Attorneys for Defendant
